 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

                                                    ***
 3
     UNITED STATES OF AMERICA,                               Case No. 2:17-cr-00042-APG-DJA
 4
                                       Plaintiff,       ORDER GRANTING GOVERNMENT’S
 5                                                        MOTION IN LIMINE TO ADMIT
                    v.                                     EVIDENCE OF DEFENDANT
 6 SHAMARIAE JONES and EDWIN                                  ARNOLD’S LETTER
   ARNOLD,
 7                                                                      (ECF No. 200)
                        Defendants.
 8

 9         The Government moves to admit into evidence at trial defendant Edwin Arnold’s

10 February 2017 letter to the United States Attorney. ECF No. 200. Arnold opposes, arguing that

11 the Government previously agreed not to use such evidence because it is “an extension of the

12 first apology letter extracted from Mr. Arnold in violation of the 5th Amendment,” and its

13 prejudicial effect substantially outweighs what little, if any, probative value the letter may offer.

14 ECF No. 197 at 3-4.

15         Mr. Arnold contends that the January 26, 2017 interrogation by FBI Special Agent

16 Schlumph violated his Fifth Amendment rights. The Government agreed not to use in its case-

17 in-chief Mr. Arnold’s statements during that interrogation “or any evidence derived” therefrom.

18 ECF No. 42 at 2. Mr. Arnold wrote the February 2017 letter nearly four weeks after that

19 interrogation. In the interim, Mr. Arnold had an Initial Appearance, was appointed counsel, had

20 a detention hearing, was indicted, was arraigned, and entered a plea. ECF Nos. 1-18. The

21 February 2017 letter was sufficiently removed in time from the January 26, 2017 interrogation to

22 blunt any notion that it was “fruit of the poisonous tree” of that interrogation. Mr. Arnold had

23 counsel to confer with about his rights. The letter is not an extension of his original apology
 1 letter. And while the letter could be considered by a jury to be inculpatory, its prejudicial effect

 2 does not substantially outweigh its probative value.

 3         I THEREFORE grant the Government’s motion in limine (ECF No. 200) in part. The

 4 Government is not precluded from offering the letter into evidence at trial. But it must first lay

 5 the appropriate foundation, establish authenticity, and satisfy any other objections to

 6 admissibility.

 7         Dated: May 13, 2021.

 8

 9
                                                          ANDREW P. GORDON
10                                                        UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
